DETAILED ACTION

Response to Amendment

Applicant’s response of 2/25/21 is herein noted.

Drawings

The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
The drawings are objected to under 37 CFR 1.83(a) because they fail to show ‘guides’ as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Saha (US Patent Publication no. 20120206803).
Saha discloses Optical Art Kits with Orgami Cellophane, Adhesive Tape, Photoelastic Models, Polariscopes, Knitting, and Diffraction Films.

Regarding claim 1, Saha teaches an optical art kit, comprising: sheets of cellophane (see abstract); one or more polarizing lenses (see abstract and [0010]); and guides/patterns ([0009]) for folding and cutting out portions of the sheets of cellophane, thereby creating designs in the sheets of cellophane and for overlapping the designs [0005], [0068] & [0130] and viewing them under polarizing light to view light reflection, refraction, diffraction, or interference patterns (see claims 7 & 13, [0006], [0065-0066]. [0072], [0077], [0097] and [0125]).
Regarding claims 2, 14 & 19, Saha (803) teaches a kit further comprising glossy black cardboard for placing cellophane on for viewing (see Saha (803) - [0115]).  
Regarding claim 3, Saha (803) teaches a polariscope, wherein the one or more polarizing lenses are a part of the polariscope (see [0024], [0062] and figs, 18-42) 
Regarding claim 4, Saha (803) teaches a motorized rotational device [0095] with attachment structure for attaching to, and rotating, the polarizing lenses ([0129]).
Regarding claim 5, Saha (803) teaches a polariscope or pair of polarizing glasses comprising ‘glow-in-the-dark material’ (see [0075, 0077, 0080].

Regarding claim 6, Saha (803) teaches a reflective surface for placing cellophane on for viewing (claim 7).  
Regarding claim 7, Saha (803) teaches the surface is a source of polarized light (claims 1-2 & 14).  
Regarding claim 8,  Saha (803) teaches a kit further comprising a polarizing reflective surface (65)to serve as a source of polarized light, wherein the polarizing reflecting surface is water or another liquid surface Saha (803) –[0006], [0008-0009], [0078] & [0111].  
Regarding claim 9, Saha (803) teaches guides further comprise pre-cut patterns for creating the designs on the sheets of cellophane ([0009]).  
Regarding claims 10 & 16, Saha (803) teaches instructions for creating patterns, on how to overlap or stack the designs for viewing the designs under the polarizing light and directions for overlapping the patterns in the sheets of cellophane with each other in order to be viewed by the toy polariscope.  (see Saha (803) – abstract, claims 8, 14, 21 & 32, [0068], [0073]).  
Regarding claim 11, Saha (803) teaches sheets of cellophane (see abstract); one or more polarizing lenses ([0129]; and a plurality templates that guide a user to cut the sheets of cellophane thereby creating designs that can be viewed under the polarizing light to view light reflection, refraction, diffraction, or interference patterns ([0134], [0147] & [0093]).  
Regarding claim 12, Saha (803) teaches the plurality of templates (patterns) is rendered on physical or electronic media ([0009]).  
Regarding claim 13, Saha (803) teaches a reflective surface for placing the designs on for viewing (claim 7).  
Regarding claim 15, Saha (803) teaches sheets of cellophane [0009]; a toy polariscope ([0128] & [0132]); and instructions for creating one or more patterns in the sheets of cellophane, the instructions comprising the steps of:
 folding and cutting the sheets of cellophane, cutting one or more shapes out from the one or more folded sheets of cellophane, unfolding the one or more folded sheets of cellophane to reveal the one or more patterns, (see abstract, claim 32, [0068-0069])
Orienting the one or more patterns in the toy polariscope so that polarized light can pass through the one or more patterns to be viewed by a human eye (see [0007], [0009] & [0074]).
Regarding claim 17, Saha (803) teaches a kit wherein at least one of the patterns is three-dimensional (see Saha (803) – [0130]).  
17Docket No. H7001-1 10 - 01  Regarding claim 18, Saha (803) teaches a reflective surface for placing the designs on for viewing ([0078]).  
Regarding claim 20, Saha (803) teaches optical art kit wherein the designs are symmetrical ([0083]).




Response to Arguments

Applicant's arguments filed 2/25/21 have been fully considered but they are not persuasive.  Applicant has amended claims 1, 11 - 12, and 15 and added new claim 20.   Claims 1-20 are now pending in the instant application, including independent claims 1, 11, and 15.
Applicant argued that the 35 U.S.C. 102(b) rejection should be withdrawn based on Claims 1, 3 - 7, 9, 11 - 13, and 18, as presently presented.  He argued that Saha fails to disclose each and every limitation of independent claims 1 and 11.   
	Specifically with respect to independent claim 1,  Applicant respectfully argued that Saha fails to disclose guides for folding and cutting sheets of cellophane, as claimed and further argued that the portions of Saha cited by the Office Action describe the viewing of images on a screen or of projected fringes on either side of a screen and there is no mention of guides or instructions for folding and cutting sheets of cellophane; it discloses that multiple separate objects that can be attached, connected, or otherwise joined together. 
	In response, examiner respectfully disagrees, based on the aforementioned rejection, and notes for the reference that Saha (803) teaches applicant’s limitations, as claimed (see above).
Applicant then argued that with respect to independent claim 11,   Saha does not disclose pre-cut patterns for cutting the sheets of cellophane.  In response, examiner notes that Saha (803) teaches this limitation (see [0110-0111]).


With respect to independent claim 15, Applicant argued that Saha fails to teach instructions for creating patterns that include, inter alia, how to overlap or stack the designs for viewing them under polarizing light.   Examiner again, respectfully disagrees since Saha (803) teaches this limitation (see [0002], [0009], [0015-0016] & [0093].
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOLORES COLLINS whose telephone number is (571)272-4421.  The examiner can normally be reached on Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DOLORES  COLLINS/
Examiner, Art Unit 3711

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711